                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CARLOS A. SMITH,

               Plaintiff,

                       v.                           CAUSE NO. 3:19-CV-995-JD-MGG

 A. COBBS, et al.,

               Defendants.

                                 OPINION AND ORDER

       Carlos A. Smith is a convicted prisoner in the Elkhart County Jail. Without a

lawyer he filed a complaint against three defendants based on separate and unrelated

incidents. The first claim is against Officer A. Cobbs for smashing his foot with a door

on September 14, 2019. The second claim is against Officer Hunter for making rude

comments about his ID photo and pinching his left breast in April 2019. The third claim

is against Officer Dietz related to his property while he was in segregation in October

2019. “[U]nrelated claims against different defendants belong in different suits . . ..”

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). See also Owens v. Evans, 878 F.3d 559,

566 (7th Cir. 2017).

       When a plaintiff files a complaint with unrelated claims, it is the practice of this

court to allow him to decide which related claims to pursue in the instant case – as well

as to decide when or if to bring the other claims in separate suits because “the plaintiff

as master of the complaint may present (or abjure) any claim he likes.” Katz v. Gerardi,

552 F.3d 558, 563 (7th Cir. 2009). See Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680,
683 (7th Cir. 2012) (District courts may direct a plaintiff “to file separate complaints,

each confined to one group of injuries and defendants.”).

       Therefore, Smith needs to decide which related claims he wants to pursue in this

case. Then he needs to get a blank Prisoner Complaint (INND Rev. 8/16) form and put

this cause number on it. He needs to include in that complaint only the facts about the

related claims arising from one of the three groups discussed above. If he wants to

pursue any other claims, he needs to use a different blank complaint form. If he files

additional complaints, he should not put a cause number on the other complaint forms

because they will be used to open new cases. He must also file another in forma

pauperis petition in any of the new cases he files.

       For these reasons, the court GRANTS Carlos A. Smith until January 10, 2020, to

resolve his filing fee status and file an amended complaint containing only related

claims.

       SO ORDERED on November 27, 2019

                                                      /s/ JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
